Citation Nr: 0607002	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-42 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for gunshot wound 
residuals, secondary to a service-connected acquired 
psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

The appellant served on active duty from August 12, 1980 to 
September 3, 1980.

In a July 2003 rating decision, the RO denied the appellant's 
claims for service connection for an acquired psychiatric 
disorder, to include PTSD, and for gunshot wound residuals 
secondary thereto.  The appellant indicated disagreement with 
that decision and, after being issued a statement of the 
case, perfected her appeal by submitting a substantive appeal 
(VA Form 9) in December 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required of her.

Issue not on appeal

During the course of this appeal, the appellant made 
reference to in-service back problems.  The question of 
entitlement to service connection for a back disability has 
not been developed for appellate review, and that matter is 
referred to the RO for action as appropriate.


REMAND

After having carefully considered the matter, the Board finds 
that a remand is in order to ensure full and complete 
compliance with the enhanced duty to notify and duty to 
assist provisions enacted by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the 
VCAA).

In particular, the appellant has not been provided specific 
notice of all VCAA requirements, particularly with respect to 
VA's obligation to inform the claimant that she should 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b) (2005).  
Review of the VCAA notice provided to the appellant in a 
letter dated in January 2003, and in the rating decision and 
statement of the case issued pursuant to the development of 
this claim, reveals that she has not been apprised that she 
should provide any pertinent evidence she may have.

Because the Board cannot rectify this deficiency on its own, 
see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this matter must be 
remanded for further development.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (the VBA) for the following action:

1.  VBA must furnish the appellant and 
her representative a VCAA letter that 
specifically informs the appellant that 
she may provide to VA any evidence in her 
possession that pertains to her claim.

2.  Thereafter, if required by the 
evidentiary posture of the case, VBA 
should readjudicate the issues on appeal.  
If necessary, a supplemental statement of 
the case (SSOC) should be prepared and 
should be furnished to the appellant and 
her representative.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

